Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 07, 2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 102(a1) as being anticipated by Owensby et al (US 2012/0148713 A1).
With respect to claim 5, Owensby et al discloses of a method of operating a cooking appliance (Figures 14-24) having an upper heating surface 204 and a lower heating surface 203 (Para. 0043 and 0095; Figures 17-24), the method comprising the steps of: equipping the cooking appliance (Figures 17-24) with a control unit 101 and a removable lockable temperature sensing probe 55 (i.e. examiner interprets that the temperature sensor 55 is removably lockable via the electronic linear actuator 53 to secure or lock the temperature sensor 55 to and away from the upper heating surface 204 by the controller; Para. 0091-0092), the temperature sensing probe 55 being in electrical communication 56 with the control unit 101 (Para. 0059 and 0091; Figures 12-24); coupling the upper heating surface 204 and the lower heating surface 203 so as to be selectively movable to vary a distance between the upper heating surface 204 and the lower heating surface 203 (Para. 0043 and 0095; Figures 17-24); and selectively moving a tip 57 of the temperature probe 55 from a first position (Figure 17) that does not extend beyond the upper heating surface 204, to a second position (Figure 18) where the tip 57 does protrude beyond the upper heating surface 204 (Para. 0043, 0092-0093 and 0095; Figures 17-24). 
[AltContent: arrow][AltContent: textbox (Temperature sensing probe)][AltContent: arrow][AltContent: textbox (Upper heating surface)][AltContent: arrow][AltContent: textbox (Linear Actuator)]
    PNG
    media_image1.png
    649
    479
    media_image1.png
    Greyscale

Figure 18 of Owensby et al

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bobo (US 2004/0123744 A1) in view of Griffin et al (US 2004/0074398 A1).
With respect to claim 8, Bobo discloses of a cooking appliance 20 (i.e. waffle iron 20), the cooking appliance 20 (Para. 0105; Figures 1-25) comprising: an upper housing 24, 26 having a first heating surface 58, 60 selectively contacting (i.e. when a waffle is put into the waffle iron, the waffle touches first heating surface) a food item (Para. 0105 and 0107; Figures 1-25), a lower housing 22 having a second heating surface 58, 60 selectively contacting (i.e. when a waffle is put into the waffle iron, the waffle touches first heating surface) the food item (Para. 0105 and 0107; Figures 1-25), the first heating surface 58, 60 and the second heating surface 58, 60 being selectively movable with respect to one another (Para. 0106; Figures 1-2B); a temperature sensing probe 600 removably lockable (i.e. a spring or similar device (not shown) may be utilized in order to ensure the thermo-couple 600 stays secured or locked against the corresponding grid array 58, 60. Thus the thermos-couple can be unsecured or unlocked from being against the corresponding grid array 58, 60) to a receiver (See figure 8 below showing the thermocouple received within and opening of the grid array 58, 60 and cover member 24, 26) in the upper housing 24, 26 and selectively extending through the first heating surface 58, 60 (Para. 0105; Figure 8).
[AltContent: arrow][AltContent: textbox (Dual Level Waffle Iron)][AltContent: arrow][AltContent: textbox (Upper/lower housing)][AltContent: arrow][AltContent: textbox (Lower housing)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Heating Surface)][AltContent: arrow][AltContent: textbox (Upper/ Lower housing )][AltContent: arrow][AltContent: arrow][AltContent: textbox (Temperature sensing probe)]
    PNG
    media_image2.png
    672
    576
    media_image2.png
    Greyscale

Figure 8 of Bodo et al
Bodo et al fails to disclose that the temperature sensing probe includes a rotatable knob with a guide cylinder and a piercing shaft having a temperature sensor, the piercing shaft upon rotation of the knob being extendable from a first position, in which the piercing shaft is substantially contained within the knob, to a second position, in which the piercing shaft extends further from the knob to pierce the food item.
Griffin et al teaches of a temperature sensing probe 10 includes a rotatable knob 22 with a guide cylinder 14, 24 and a piercing shaft 18 having a temperature sensor (i.e. the temperature is sensed at the tip 20 of the probe; Para. 0019; Figures 2 and 3), the piercing shaft 18 upon rotation of the knob 22 being extendable from a first position (i.e. Increasing or decreasing the penetration distance of the probe 18 below the plate; Figures 2, 3), in which the piercing shaft 18 is substantially contained within the knob 22, to a second position (i.e. Increasing or decreasing the penetration distance of the probe 18 below the plate; Figures 2, 3), in which the piercing shaft 18 extends further from the knob 22 to pierce the food item (Para. 0019-0022; Figures 2-3).
[AltContent: arrow][AltContent: textbox (Gauge)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Temperature Probe Tip)][AltContent: textbox (Temperature Probe)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tubular grip
mount)]
    PNG
    media_image3.png
    475
    556
    media_image3.png
    Greyscale

Figure 3 of Griffin
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify Bodo, with Griffin et al to replace the thermometer as taught by Bodo to incorporate the temperature probe as taught by Griffin et al, for the purpose of ensuring that food orders are cooked to a sufficient temperature to satisfy health requirements without overcooking the food to render it unpalatable to the customer.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bobo (US 2004/0123744 A1) in view of Griffin et al (US 2004/0074398 A1) as applied to claim 8 above, and further in view of Chen (US 5,743,647 A).
With respect to claim 2, Bobo in view of Griffin et al, as applied to claim 8, does not explicitly discloses that the temperature sensing probe includes at least one protrusion extending from the piercing shaft; the temperature sensing probe at least one protrusion is received in an angled slot formed in the guide cylinder and a substantially vertical groove formed in the rotatable knob.
Chen teaches that the temperature sensing probe 2 includes at least one protrusion 24 extending from the piercing shaft 21 (Col. 2, lines 50-65; Figure 1-4); the temperature sensing probe 2 at least one protrusion 24 is received in an angled slot 130, 133 (i.e. angle can be 0, 90, 180 or 270. In this case the slot 130, 133 is substantially vertical at 90 degree with respect to the guide cylinder’s longitudinal direction) formed in the guide cylinder 131 and a substantially vertical groove formed in the rotatable knob 11 (i.e. the knob is rotatable by hand; Col. 2, lines 27-50; Figures 1-4).
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify Bobo and Griffin et al, with Chen to add to the thermometer as taught by Bobo and Griffin et al to incorporate the temperature probe features of at least one protrusion on the shaft and a substantially vertical groove formed within the rotatable knob as taught by Chen, for the purpose of coupling and decoupling mechanisms may be modified for detachably connecting the housing (i.e. guide cylinder and rotatable knob) with the thermometer. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bobo (US 2004/0123744 A1) in view of Griffin et al (US 2004/0074398 A1) as applied to claim 8 above, and further in view of Owensby et al (US 2012/0148713 A1).
With respect to claim 3, Bodo et al in view Griffin et al, as applied to claim 8, discloses that the temperature sensing probe 600 (Figure 8) is selectively movable between a second position (Figure 8) in which the temperature sensing probe 600 is retracted and does not extend through the second heating surface 22 (Para. 0105; Figures 8).
However Bodo et al in view of Griffin et al does not explicitly disclose that the temperature sensing probe is selectively movable between a first position in which the temperature sensing probe extends through the first heating surface, and a second position, in which the temperature sensing probe is retracted and does not extend through the first heating surface.
Owensby teaches of a temperature sensing probe 55 is selectively movable between a first position, in which the temperature sensing probe 55 extends through the first heating surface 49, and a second position, in which the temperature sensing probe 55 is retracted and does not extend through the first heating surface 49 (Para. 0092-0093; Figures 17-18).
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify Bodo and Griffin et al, with Owensby et al to modify the movement of the thermometer as taught by Bodo and Griffin et al with the movement of the temperature probe as taught by Owensby et al, for the purpose of eliminating concerns of cross-contamination of food and preventing leakage of packaging films around the probe.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Owensby et al (US 2012/0148713 A1) in view of Fox (US 4,875,782 A) in further view of Griffin et al (US 2004/0074398 A1).
With respect to claim 6, Owensby et al discloses of a temperature sensing system 52-57 for a cooking appliance 49-50 (Figures 14-22), the temperature sensing system 52-57 (Para. 0091; Figures 14-18) comprising: a temperature sensing probe 55 being removably lockable (i.e. examiner interprets that the temperature sensor 55 is removably lockable via the electronic linear actuator 53 to secure or lock the temperature sensor 55 to and away from the upper heating surface 204 by the controller; Para. 0091-0092) to a cooking appliance 49-50 (Para. 0091-0092; Figures 14-24); the temperature sensing probe 55 includes a piercing shaft 57 having a temperature sensor (i.e. the tip of the temperature probe 57 is a thermocouple), the piercing shaft 57 being extendable from a first position (i.e. starting position; Para. 0091; Figures 14-24), in which the piercing shaft 57 is substantially contained outside the cooking appliance 49-50 and food item 51 being monitored (Para. 0092; Figure 18), to a second position (i.e. Forward position; Para. 0091, Figure 17), in which the piercing shaft 57 extends out and protrudes into the cooking appliance 49-50 (Para. 0091-0093; Figures 17-18); a control unit 101 in electrical communication with the temperature sensing probe 55 (Para. 0059-0060 and 0091; Figures 17-19), the control unit 101 selectively operating the cooking appliance 49-50 in dependence upon data (i.e. temperature readings feedback to the controller) from the temperature sensing probe 55 (Para. 0091-0092; Figures 17-19). 
	Owensby et al is silent regarding the temperature sensing probe includes a rotatable knob and a piercing shaft having a temperature sensor, the piercing shaft being extendable from a first position, in which the piercing shaft is substantially contained within the rotatable knob, to a second position, in which the piercing shaft extends out of the rotatable knob; wherein rotation of the rotatable knob effects the extension of the piercing shaft from the first position to the second position. 
	Fox teaches that the temperature sensing probe 26, 28, 30 includes a rotatable knob 22 and a piercing shaft 26 having a temperature sensor (i.e. is a thermocouple; Col. 3, lines 29-31), the piercing shaft 26 being extendable from a first position (i.e. from a starting position), in which the piercing shaft 26 is substantially contained within the rotatable knob’s housing 10 (Col. 3, lines 29-63; Figures 1-3), to a second position (i.e. e. extended position), in which the piercing shaft 26 extends out of the rotatable knob’s housing 10 (Col. 3, lines 29-63; Figures 1-3); wherein rotation of the rotatable knob 22 effects the extension of the piercing shaft 26 from the first position to the second position (Col. 3, lines 29-63; Figures 1-3).
Griffin further teaches that the piercing shaft 18 being extendable from a first position (i.e. starting position), in which the piercing shaft 18 is substantially contained within the rotatable knob 14, to a second position (i.e. extended position), in which the piercing shaft 18 extends out of the rotatable knob 14 and protrudes into the cooking appliance 12 (Para. 0019-0022; Figures 2-3)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to modify to the temperature sensing system as taught by Owensby et al by adding the rotational gear knob system to extend and retract the temperature probe as taught by Fox and to incorporate the rotatable housing handle of the temperature probe as taught by Griffin et al, for accommodating the adjustments to the penetration distance of the different cuts of meat, i.e., different thicknesses, so the temperature indication accurately reflects the doneness of the interior of the meat.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Owensby et al (US 2012/0148713 A1) in view of Fox (US 4,875,782 A).
With respect to claim 7, Owensby et al discloses of a cooking appliance (Figures 1-24), the cooking appliance (Figures 14-24) comprising: an upper housing 202 having a first heating surface 204 (Para. 0043 and 95; Figures 17-24); a lower housing 201 having a second heating surface 203 (Para. 0043 and 95; Figures 17-24); a temperature sensing probe 55 removably affixable to the upper housing 202 and selectively extendable through the upper housing 202 and the first heating surface 204 (Para. 0043, 0091-0093 and 0095; Figures 17-24); wherein the temperature sensing probe 55 may be selectively extended between a first position (Figure 17) in which the temperature sensing probe 55 does not extend beyond the first heating surface 204, and a second position (Figure 18) in which the temperature sensing probe 55 does extend beyond the first heating surface 204, during operation of the cooking appliance (Para. 0043, 0092-0093 and 0095; Figures 17-24).
Owensby et al fails to disclose that a temperature sensing probe in a temperature probe housing removably affixable to the upper housing and selectively extendable from the temperature probe housing.
Fox teaches of a temperature sensing probe 26 in a temperature probe housing 28 and selectively extendable from the temperature probe housing 28 (Col. 4, lines 54-66; Col. 5, lines 11-25; Figures 1-2).
[AltContent: arrow][AltContent: textbox (Housing of Temperature Probe)][AltContent: arrow][AltContent: textbox (Housing of Apparatus)][AltContent: arrow][AltContent: textbox (Motor)][AltContent: arrow][AltContent: textbox (Temperature probe)][AltContent: arrow][AltContent: textbox (Rotatable gear)]
    PNG
    media_image4.png
    742
    345
    media_image4.png
    Greyscale

Figure 1 of Fox
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to modify Owensby et al, with Fox by adding to the temperature sensing probe as taught by Owensby et al the incorporation of the temperature tube housing as taught by Fox, for the purpose of inserting the thermocouple assemblies having various probe depths in order to measure the temperature of the material at varying depths.

Response to Amendment
With respect to 35 USC 112(b) Rejection: Applicant’s amendments of claims 2-3 filed on September 07, 2021, has overcome the previous 35 USC 112 rejection of the last Office action. 
Response to Arguments
Applicant’s amendments of independent claim 5 does not overcome the previous 35 USC 102 rejection of the last office action. Applicant’s amendments of independent claims 6-7 does overcome the previous 35 USC 102 and 103 rejections of the previous Office action. After further search and consideration, the examiner found new art to reject independent claims 6-7. Claim 7 is now rejected under 35 USC 103 and the previous 35 USC 102 rejection has been withdrawn. Claim 6 remains rejected under 35 USC 103, however under new prior art. Claim 5 remains rejected under 35 USC 102 using the same art of record. 

Applicant's arguments filed September 07, 2021 have been fully considered but they are not persuasive. 
Applicant argues: “Owensby cannot anticipate that which it does not disclose and, indeed, teaches directly away from. Therefore, Applicant respectfully requests withdrawal of the 35 USC 102 rejections predicated on this basis” on pages 6-7 of remarks.
Examiner response: The examiner respectfully disagrees with applicant’s interpretation. 
Regarding claim 5, applicant’s amendment reciting “a removably lockable temperature sensing probe” does not overcome the previous 35 USC 102 rejection as anticipated by Owensby et al. Applicant is correct that Owensby et al teaches of an linear actuator 53 that moves the temperature probe 55 into a forward position puncturing the food package 51 and placing the temperature probe 55 within the upper heating surface 204 (See Figure 18 above). Owensby et al also teaches that the linear actuator 53 retracts the temperature probe 55 back to a starting position outside the food package 51 and upper heating surface 204 (See Figure 17). Since the actuator moves the temperature probe 55 to the user’s desired position and that the actuator holds or secures the temperature probe 55 to a certain position until the user want it moved, the examiner interprets that the linear actuator can “removably lock” the temperature probe 55 either away from or within the upper heating surface of the cooking appliance. Therefore the examiner maintains the previous 35 USC 102 rejection of the last Office action.
Regarding claim 7, applicant’s amendment reciting “a temperature sensing probe in a temperature probe housing”, does overcome the previous 35 USC 102 rejection of the last office action. Thus the previous 35 USC 102 rejection of claim 7 as anticipated by Owensby et al alone is now withdrawn. However after further search and consideration, the examiner has found new prior art Fox that remedies the deficiencies of temperature probe housing of Owensby et al.  Fox teaches of a retractable temperature probe 26 that includes a housing 28 in which the temperature probe 26 slides from a starting position and an extended position (Figure 1). Therefore the examiner now rejects claim 7 under 35 USC 103 over Owensby et al in view of Fox. 

Applicant argues: “The combination of Holtkamp and Griffin fails to anticipate any element as recited in claim 6 by Applicant. Therefore, Applicant respectfully request withdrawal of the 35 USC 103 rejection predicated on this basis” on pages 7-8 of remarks.
Examiner response: Applicant’s arguments regarding claim 6 are persuasive, but does not place claim 6 in condition for allowance. Therefore claim 6 has been rejected under 35 USC 103 over Owensby et al in view of Fox in further view of Griffin et al. 

Applicant argues: “Dependent claims 2-3 are allowable as depending form allowable base claims and for the additional patentable subject matter contained therein” on pages 8 of remarks.
Examiner response: Applicant's arguments have been fully considered but they are not persuasive. Examiner rejects the new claim 8 under 35 USC 103 over Bobo (US 2004/0123744 A1) in view of Griffin et al (US 2004/0074398 A1). Since claim 8 is rejected, thus the dependent claims 2-3 which depend form claim 8 has been rejected. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIALLO IGWE DUNIVER whose telephone number is (571)270-1794.  The examiner can normally be reached on 10-7 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIALLO I DUNIVER/
Examiner, Art Unit 3761
September 21, 2021
/SANG Y PAIK/Primary Examiner, Art Unit 3761